DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not detection unit and control unit in claims 1-4, recording unit in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 24 is directed to a computer readable storage medium.  However, the claim is not limited to nontransitory embodiments, and the specification does not provide a definition limiting the meaning of this term to only nontransitory embodiments.  The claim therefore can be reasonably interpreted as encompassing transitory signal embodiments, which are nonstatutory (In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)).  If the specification includes written description support, this rejection can be overcome by including the term “nontransitory” in the claim (see USPTO Official Gazette notice 1351 OG 212.).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 17-18, 20-21 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hibi (US 2012/0096376 A1).

As of claim 1, Hibi discloses a display control apparatus (Fig.1: MFP multifunction peripheral) comprising: 
a detection unit (Fig.1: data processing circuit 213) configured to detect an input operation for inputting a position ([0053]: “Analog coordinate voltage that corresponds to coordinates of a dot is sent to the data processing circuit 213 (FIG. 1) at specified cycles. In this embodiment, the voltage is detected at cycles of 30 ms, and whether or not a user has touched the touch panel is determined by detecting a change in voltage that occurs when the user touches and applies pressure to the touch panel”); and
a control unit (Fig.1: CPU 201) configured to perform control to switch an image to be displayed on a display unit (Fig.1: display device 211) in accordance with an amount of movement of an input position (Figs.4A and 4B: amount of movement Wm; or in the example shown in Figs.5-11 and [0050]: a specified number of continuous dots Li corresponds to the amount of movement of an input position in the claim) based on an input operation detected by the detection unit ([0032]: “the display control detects an input position on the display screen that is inputted by a touch pen as an input device, and according to the movement over the display screen of this detected input position, switches the displayed image to one of a plurality of images”), wherein the control unit is configured to perform control to
switch an image to be displayed on the display unit to a second image in a case where a first image is displayed on the display unit ([0032]: “In this determination, when Wm>Wlimit, image changing is performed and the image is switched.”  The image before switching corresponds to the first image; the image after switching corresponds to the second image) (or Figs.5A-5C; [0036]: “by dragging the displayed image in the up direction, the number of images to be changed is added according to the dragged distance and the result is displayed”), an input position is started from a first position ([0032]: “touching an arbitrary point on the digital image 401 with a touch pen 501”.  The arbitrary point corresponds to the claimed first position), and the input position is moved a first amount in a first direction ([0032]: “FIG. 4B illustrates a state after the dragging operation advances in the left direction from the state illustrated in FIG. 4A. In this state, when the touch pen 501 is removed from the touch panel 212, the amount of movement Wm at that point is compared with an image changing determination amount Wlimit that is stored in the ROM 202 beforehand”.  In the example shown in Figs. 4A and 4B, the left direction corresponds to the first direction; the image changing determination amount Wlimit corresponds to the claimed first amount) (or in the example shown in Figs.5A-5C, the up direction corresponds to the first direction; and the threshold value Li for adding to or subtracting from the image changing amount corresponds to the claimed first amount, see [0055]),
switch the image to be displayed on the display unit to a third image ([0040]:  the thumbnail image of the destination image of the image changing may be displayed on the display device, so it is easy to directly identify the target image while performing the dragging operation.  In Fig.5B, the thumbnail image corresponding to the number “02” image is considered as the third image.  When the input position is moved from the first position to the position indicated by number “02”, the thumbnail of image “02” would be displayed), which is further than the second image, in a case where the first image is displayed on the display unit, an input position is started from the first position, and the input position is moved a second amount, which is larger than the first amount, in the first direction (Figs.5A-5C: when the number “02” is displayed, which means two images to be changed has been added, the dragged distance equals to two times of the threshold value Li, which corresponds to the claimed second amount),
switch the image to be displayed on the display unit to the first image in accordance with movement of the input position to the first position, from a state in which the third image is displayed (Fig.5; [0040]:  the thumbnail image of the destination image of the image changing may be displayed on the display device, so it is easy to directly identify the target image while performing the dragging operation.  In Fig.5B, the thumbnail image corresponding to the number “02” image is considered as the third image.  When the input position is moved from the first position to the position indicated by number “02”, the thumbnail of image “02” would be displayed.  Para. [0036] also discloses when the image is dragged in down direction, image changing by subtracting the number of images is performed.  Therefore, when the input position is moved from the position corresponding to the number “02” to the first position, the first image would be displayed), without cancellation of the input operation, by which the third image is displayed and which is moved the second amount from the first position ([0044]: when the dragging operation is performed in the right direction/left direction, after the dragging operation has been performed in the up (addition) direction/down (subtraction) direction, image changing is not executed”.  The dragging operation in the right/left direction, after the dragging operation has been performed in the up/down direction, corresponds to the claimed cancellation of the input operation.  When the input position is moved from the position corresponding to the number “02” to the first position, the first image would be displayed without performing dragging operation in the right or left direction), and
switch the image to be displayed on the display unit to the first image in a case where, from a state in which switching to the third image is performed, a position input, which satisfies a predetermined condition (Fig.5: when the input position is moved from the first position to the position corresponding to the image “02”, it corresponds to the claimed “state in which switching to the third image is performed”.  The dragging distance equals to two times of the threshold value Li, which corresponds to the claimed predetermined condition), is performed without cancellation of the input operation, by which the third image is displayed and which is moved the second amount from the first position, even the input operation is cancelled outside a range of the first amount from the first position ([0045]: “after the dragging operation has been performed in the up or down direction, when the touch pen or the like is removed from the touch panel without performing the dragging operation in the left or right direction after the dragging operation had been respectively performed in the left or right direction, image changing of the displayed number or the like is cancelled”.  That is, although dragging operation in the right/left operation after the dragging operation in the up/down direction (corresponding to the cancellation of the input operation) is not performed, the first image is displayed.  Removing the touch pen from the touch panel corresponds to “the input operation is cancelled outside a range of the first amount from the first position”).

As to claim 2, Hibi discloses a display control apparatus (Fig.1: MFP multifunction peripheral) comprising: 
a detection unit (Fig.1: data processing circuit 213) configured to detect an input operation for inputting a position ([0053]: “Analog coordinate voltage that corresponds to coordinates of a dot is sent to the data processing circuit 213 (FIG. 1) at specified cycles. In this embodiment, the voltage is detected at cycles of 30 ms, and whether or not a user has touched the touch panel is determined by detecting a change in voltage that occurs when the user touches and applies pressure to the touch panel”); and
a control unit (Fig.1: CPU 201) configured to perform control to switch, in accordance with an amount of movement of an input position (Figs.4A and 4B: amount of movement Wm; or in the example shown in Figs.5-11 and [0050]: a specified number of continuous dots Li corresponds to the amount of movement of an input position in the claim) based on an input operation detected by the detection unit ([0032]: “the display control detects an input position on the display screen that is inputted by a touch pen as an input device, and according to the movement over the display screen of this detected input position, switches the displayed image to one of a plurality of images”), an image to be displayed on a display unit (Fig.1: display device 211) to an image that is spaced apart by a greater amount in terms of image order as the amount of movement increases ([0036]: “by dragging the displayed image in the up direction, the number of images to be changed is added according to the dragged distance and the result is displayed”), wherein the control unit is configured to perform control to 
switch an image to be displayed on the display unit to a third image ([0040]:  the thumbnail image of the destination image of the image changing may be displayed on the display device, so it is easy to directly identify the target image while performing the dragging operation.  In Fig.5B, the thumbnail image corresponding to the number “02” image is considered as the third image.  When the input position is moved from the first position to the position indicated by number “02”, the thumbnail of image “02” would be displayed), which corresponds to a second amount larger than an amount of movement necessary to perform image switching corresponding to the unit of minimum switching from a first image and is further from the first image by more than the unit of minimum switching, in a case where the first image is displayed on the display unit, an input position is started from a first position, and the input position is moved the second amount (Figs.5A-5C; [0055]: the threshold value Li for adding to or subtracting from the image changing amount corresponds to the claimed amount of movement necessary to perform image switching/unit of minimum switching.  Figs.5A-5C: when the number “02” is displayed, which means two images to be changed has been added, the dragged distance equals to two times of the threshold value Li, which corresponds to the claimed second amount),
switch the image to be displayed on the display unit to the first image in accordance with movement of the input position to the first position, from a state in which the third image is displayed (Fig.5; [0040]:  the thumbnail image of the destination image of the image changing may be displayed on the display device, so it is easy to directly identify the target image while performing the dragging operation.  In Fig.5B, the thumbnail image corresponding to the number “02” image is considered as the third image.  When the input position is moved from the first position to the position indicated by number “02”, the thumbnail of image “02” would be displayed.  Para. [0036] also discloses when the image is dragged in down direction, image changing by subtracting the number of images is performed.  Therefore, when the input position is moved from the position corresponding to the number “02” to the first position, the first image would be displayed), without cancellation of the input operation, by which the third image is displayed and which is moved the second amount from the first position ([0044]: when the dragging operation is performed in the right direction/left direction, after the dragging operation has been performed in the up (addition) direction/down (subtraction) direction, image changing is not executed”.  The dragging operation in the right/left direction, after the dragging operation has been performed in the up/down direction, corresponds to the claimed cancellation of the input operation.  When the input position is moved from the position corresponding to the number “02” to the first position, the first image would be displayed without performing dragging operation in the right or left direction), and
switch the image to be displayed on the display unit to the first image in a case where, from a state in which switching to the third image is performed, a position input, which satisfies a predetermined condition (Fig.5: when the input position is moved from the first position to the position corresponding to the image “02”, it corresponds to the claimed “state in which switching to the third image is performed”.  The dragging distance equals to two times of the threshold value Li, which corresponds to the claimed predetermined condition), is performed without cancellation of the input operation, by which the third image is displayed and which is moved the second amount from the first position, even the input operation is cancelled outside a range of the amount of movement necessary to perform image switching corresponding to the unit of minimum switching from the first position ([0045]: “after the dragging operation has been performed in the up or down direction, when the touch pen or the like is removed from the touch panel without performing the dragging operation in the left or right direction after the dragging operation had been respectively performed in the left or right direction, image changing of the displayed number or the like is cancelled”.  That is, although dragging operation in the right/left operation after the dragging operation in the up/down direction (corresponding to the cancellation of the input operation) is not performed, the first image is displayed.  Removing the touch pen from the touch panel corresponds to “the input operation is cancelled outside a range of the amount of movement necessary to perform image switching”).

As to claim 5, Hibi discloses the display control apparatus according to Claim 1, wherein the detection unit is configured to detect the input operation performed on an operation surface (Fig.1; [0026]: “By operating the touch panel 212 while looking at the display device 211, a user inputs instructions and registers various kinds of data”.  The touch panel 212 corresponds to the claimed operation surface).

As to claim 17, Hibi discloses the display control apparatus according to Claim 1, wherein the detection unit is configured to detect, as the input operation, a touch operation performed on a touch panel (Fig.1; [0026]: “By operating the touch panel 212 while looking at the display device 211, a user inputs instructions and registers various kinds of data”.  [0033]: “a user contacts the touch panel with a finger, touch pen or the like, and while maintaining that state of contact, moves the touch pen, and thereby the user can perform the "dragging" above”).

As to claim 18, Hibi discloses the display control apparatus according to Claim 1, further comprising:
a recording unit (Fig.1; [0025]: RAM/SRAM 204) configured to record information indicating an image displayed on the display unit in a case where movement of an input position based on an input operation which is a cause of image switching performed by the control unit is started, wherein the control unit is configured to perform control to retain the information indicating the image at least until the input operation is cancelled ([0036]: “by dragging the displayed image in the up direction, the number of images to be changed is added according to the dragged distance”.  In order keep track of the dragged distance associated with the number of images for the image changing, it needs to be recorded in the working memory, i.e., RAM).

Method claims 20-21 recite substantially similar subject matter as disclosed in claims 1-2, respectively; therefore, they are rejected for the same reasons.

As to claim 24, Hibi discloses a computer readable storage medium (Fig.1: ROM 202) storing a program ([0025]: “The CPU 201 executes various operations of the MFP based on the control program that is stored in the ROM 202”) for executing the method according to Claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-10, 19 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibi (US 2012/0096376 A1) in view of Van Winkle (US 2015/0324074 A1).

As to claim 3, Hibi discloses a display control apparatus (Fig.1: MFP multifunction peripheral) comprising: 
a detection unit (Fig.1: data processing circuit 213) configured to detect an input operation for inputting a position ([0053]: “Analog coordinate voltage that corresponds to coordinates of a dot is sent to the data processing circuit 213 (FIG. 1) at specified cycles. In this embodiment, the voltage is detected at cycles of 30 ms, and whether or not a user has touched the touch panel is determined by detecting a change in voltage that occurs when the user touches and applies pressure to the touch panel”); and
a control unit (Fig.1: CPU 201) configured to perform control to switch an image to be displayed on a display unit (Fig.1: display device 211) in accordance with an amount of movement of an input position (Figs.4A and 4B: amount of movement Wm; or in the example shown in Figs.5-11 and [0050]: a specified number of continuous dots Li corresponds to the amount of movement of an input position in the claim) based on an input operation detected by the detection unit ([0032]: “the display control detects an input position on the display screen that is inputted by a touch pen as an input device, and according to the movement over the display screen of this detected input position, switches the displayed image to one of a plurality of images”), wherein the control unit is configured to perform control to
switch an image to be displayed on the display unit to a second image in a case where a first image is displayed on the display unit ([0032]: “In this determination, when Wm>Wlimit, image changing is performed and the image is switched.”  The image before switching corresponds to the first image; the image after switching corresponds to the second image) (or Figs.5A-5C; [0036]: “by dragging the displayed image in the up direction, the number of images to be changed is added according to the dragged distance and the result is displayed”), an input position is started from a first position ([0032]: “touching an arbitrary point on the digital image 401 with a touch pen 501”.  The arbitrary point corresponds to the claimed first position), and the input position is moved a first amount in a first direction ([0032]: “FIG. 4B illustrates a state after the dragging operation advances in the left direction from the state illustrated in FIG. 4A. In this state, when the touch pen 501 is removed from the touch panel 212, the amount of movement Wm at that point is compared with an image changing determination amount Wlimit that is stored in the ROM 202 beforehand”.  In the example shown in Figs. 4A and 4B, the left direction corresponds to the first direction; the image changing determination amount Wlimit corresponds to the claimed first amount) (or in the example shown in Figs.5A-5C, the up direction corresponds to the first direction; and the threshold value Li for adding to or subtracting from the image changing amount corresponds to the claimed first amount, see [0055]),
switch the image to be displayed on the display unit to a third image ([0040]:  the thumbnail image of the destination image of the image changing may be displayed on the display device, so it is easy to directly identify the target image while performing the dragging operation.  In Fig.5B, the thumbnail image corresponding to the number “02” image is considered as the third image.  When the input position is moved from the first position to the position indicated by number “02”, the thumbnail of image “02” would be displayed), which is further than the second image, in a case where the first image is displayed on the display unit, an input position is started from the first position, and the input position is moved a second amount, which is larger than the first amount, in the first direction (Figs.5A-5C: when the number “02” is displayed, which means two images to be changed has been added, the dragged distance equals to two times of the threshold value Li, which corresponds to the claimed second amount). 
Hibi fails to disclose display, in a state in which the third image is displayed, a predetermined item on the display unit in accordance with a predetermined operation based on the input operation, by which the third image is displayed and which is started from the first position, and
switch the image to be displayed on the display unit from the third image to the first image in accordance with selection of the predetermined item in a state in which the third image and the predetermined item are displayed.
However, Van Winkle teaches display, in a state in which the third image is displayed, a predetermined item on the display unit in accordance with a predetermined operation based on the input operation, by which the third image is displayed and which is started from the first position (Figs.4 and 5; [0035]: “From any page in the digital book (FIG. 4), the user initiates (displays) the Digital Book Graphical Navigator by performing a two-finger tap [40] action on the surface (screen) of the table computer”.  The two-finger tap corresponds to the claimed predetermined operation), and
switch the image to be displayed on the display unit from the third image to the first image in accordance with selection of the predetermined item in a state in which the third image and the predetermined item are displayed (Fig.6; [0039]: “To select a new page to view, the user performs a single-finger tap action on the desired thumbnail image of the page in the Digital Book Graphical Navigator Page Slider [90].”  With the Navigator Page Slider, the user can select any desired image for full display).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hibi with the teaching of Van Winkle to display, in a state in which the third image is displayed, a predetermined item on the display unit in accordance with a predetermined operation based on the input operation, by which the third image is displayed and which is started from the first position, and
switch the image to be displayed on the display unit from the third image to the first image in accordance with selection of the predetermined item in a state in which the third image and the predetermined item are displayed, so as to allow the user to more efficiently view several images at a glance in a single view on the display and quickly select a desired image for full display, thereby enhancing the user experience.

As to claim 4, Hibi discloses a display control apparatus (Fig.1: MFP multifunction peripheral) comprising: 
a detection unit (Fig.1: data processing circuit 213) configured to detect an input operation for inputting a position ([0053]: “Analog coordinate voltage that corresponds to coordinates of a dot is sent to the data processing circuit 213 (FIG. 1) at specified cycles. In this embodiment, the voltage is detected at cycles of 30 ms, and whether or not a user has touched the touch panel is determined by detecting a change in voltage that occurs when the user touches and applies pressure to the touch panel”); and
a control unit (Fig.1: CPU 201) configured to perform control to switch, in accordance with an amount of movement of an input position (Figs.4A and 4B: amount of movement Wm; or in the example shown in Figs.5-11 and [0050]: a specified number of continuous dots Li corresponds to the amount of movement of an input position in the claim) based on an input operation detected by the detection unit ([0032]: “the display control detects an input position on the display screen that is inputted by a touch pen as an input device, and according to the movement over the display screen of this detected input position, switches the displayed image to one of a plurality of images”), an image to be displayed on a display unit (Fig.1: display device 211) to an image that is spaced apart by a greater amount in terms of image order as the amount of movement increases ([0036]: “by dragging the displayed image in the up direction, the number of images to be changed is added according to the dragged distance and the result is displayed”), wherein the control unit is configured to perform control to 
switch an image to be displayed on the display unit to a third image ([0040]:  the thumbnail image of the destination image of the image changing may be displayed on the display device, so it is easy to directly identify the target image while performing the dragging operation.  In Fig.5B, the thumbnail image corresponding to the number “02” image is considered as the third image.  When the input position is moved from the first position to the position indicated by number “02”, the thumbnail of image “02” would be displayed), which corresponds to a second amount larger than an amount of movement necessary to perform image switching corresponding to the unit of minimum switching from a first image and is further from the first image by more than the unit of minimum switching, in a case where the first image is displayed on the display unit, an input position is started from a first position, and the input position is moved the second amount in a first direction (Figs.5A-5C; [0055]: the threshold value Li for adding to or subtracting from the image changing amount corresponds to the claimed amount of movement necessary to perform image switching/unit of minimum switching.  Figs.5A-5C: when the number “02” is displayed, which means two images to be changed has been added, the dragged distance equals to two times of the threshold value Li, which corresponds to the claimed second amount; the up direction corresponds to the first direction).
Hibi fails to disclose display, in a state in which the third image is displayed, a predetermined item on the display unit in accordance with a predetermined operation based on the input operation, by which the third image is displayed and which is started from the first position, and
switch the image to be displayed on the display unit from the third image to the first image in accordance with selection of the predetermined item in a state in which the third image and the predetermined item are displayed.
However, Van Winkle teaches display, in a state in which the third image is displayed, a predetermined item on the display unit in accordance with a predetermined operation based on the input operation, by which the third image is displayed and which is started from the first position (Figs.4 and 5; [0035]: “From any page in the digital book (FIG. 4), the user initiates (displays) the Digital Book Graphical Navigator by performing a two-finger tap [40] action on the surface (screen) of the table computer”.  The two-finger tap corresponds to the claimed predetermined operation), and
switch the image to be displayed on the display unit from the third image to the first image in accordance with selection of the predetermined item in a state in which the third image and the predetermined item are displayed (Fig.6; [0039]: “To select a new page to view, the user performs a single-finger tap action on the desired thumbnail image of the page in the Digital Book Graphical Navigator Page Slider [90].”  With the Navigator Page Slider, the user can select any desired image for full display).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hibi with the teaching of Van Winkle to display, in a state in which the third image is displayed, a predetermined item on the display unit in accordance with a predetermined operation based on the input operation, by which the third image is displayed and which is started from the first position, and
switch the image to be displayed on the display unit from the third image to the first image in accordance with selection of the predetermined item in a state in which the third image and the predetermined item are displayed, so as to allow the user to more efficiently view several images at a glance in a single view on the display and quickly select a desired image for full display, thereby enhancing the user experience.

As to claim 6, Hibi in view of Van Winkle discloses the display control apparatus according to Claim 3, wherein the control unit is configured to perform control to display the first image on the display unit in accordance with, in the state in which the third image is displayed, movement of the input position to the first position (Hibi: Fig.5; [0040]:  the thumbnail image of the destination image of the image changing may be displayed on the display device, so it is easy to directly identify the target image while performing the dragging operation.  In Fig.5B, the thumbnail image corresponding to the number “02” image is considered as the third image.  When the input position is moved from the first position to the position indicated by number “02”, the thumbnail of image “02” would be displayed.  Para. [0036] also discloses when the image is dragged in down direction, image changing by subtracting the number of images is performed.  Therefore, when the input position is moved from the position corresponding to the number “02” to the first position, the first image would be displayed) without cancellation of the input operation, by which the third image is displayed and which is moved the second amount from the first position (Hibi: [0044]: when the dragging operation is performed in the right direction/left direction, after the dragging operation has been performed in the up (addition) direction/down (subtraction) direction, image changing is not executed”.  The dragging operation in the right/left direction, after the dragging operation has been performed in the up/down direction, corresponds to the claimed cancellation of the input operation.  When the input position is moved from the position corresponding to the number “02” to the first position, the first image would be displayed without performing dragging operation in the right or left direction).

As to claim 7, Hibi in view of Van Winkle discloses the display control apparatus according to Claim 3, wherein the predetermined operation is cancellation of the input operation, and the control unit is configured to perform control to display the predetermined item in accordance with cancellation of the input operation in the state in which the third image is displayed (In the combination of Hibi and Van Winkle, when the input operation for switching from the first image to third image, as shown in Fig.5B of Hibi, is being performed, if the user would like to bring up the Navigator slider as taught by Van Winkle to get a better view of thumbnail images before and after the current image for quick and accurate selection, then the user would cancel the input operation and perform the two-finger tap.  In the case, the cancellation of the input operation can be considered as part of the predetermined operation), and hide the predetermined item in accordance with a lapse of a predetermined time period (Van Winkle: [0012]: “The Digital Book Graphical Navigator fades from view after a period of time”).

As to claim 8, Hibi in view of Van Winkle discloses the display control apparatus according to Claim 3, wherein the predetermined item is a thumbnail image indicating the first image (Van Winkle: Fig.6: the Navigator slider/predetermined item includes the first image/current page 80).

As to claim 9, Hibi in view of Van Winkle discloses the display control apparatus according to Claim 3, wherein the predetermined item is an item indicating cancellation of display of the third image (Van Winkle: Figs.6-9: when an image other than the third image is selected from the Navigator slider, it indicates cancellation of display of the third image).

As to claim 10, Hibi in view of Van Winkle discloses the display control apparatus according to Claim 3, wherein the control unit is configured to perform control to display, together with the predetermined item, guidance indicating switching of the image to be displayed on the display unit from the third image to the first image (Van Winkle: Fig.6: the highlight of the thumbnail of the current image 80 corresponds to the guidance in the claim).

As to claim 19, Hibi in view of Van Winkle discloses the display control apparatus according to Claim 3, wherein the control unit is configured to perform control to switch to the previous image or next image in accordance with movement of an input position and regardless of the amount of movement in a case where the first image is displayed on the display unit and an input position is started in a second region along the first direction and different from a first region including the first position, and to switch the image to be displayed on the display unit from the first image to an image next to the first image also in a case where the input position is moved the second amount in the first direction (Van Winkle: Fig.8: Since the Navigator Slider can display several images at the same time, thus, when the current image is at the right most position of the Navigator Slider, if the input position on the Navigator Slider moves the second amount in the first direction/left direction, the next image can still be displayed on the Navigator Slider.  Please note that the Navigator Slider corresponds to the second region).

Method claims 22-23 recite substantially similar subject matter as disclosed in claims 3-4, respectively; therefore, they are rejected for the same reasons.

Allowable Subject Matter
Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ozawa et al. (US 2010/0125786 A1) discloses an image processing apparatus includes an image display element, an instruction position detection unit for accepting an instruction operation from a user through an operation face, and a display control unit for performing a control for displaying an image on the image display element, in which when the user performs a continuous movement on the operation face, the display control unit performs a control for scrolling the display image in accordance with a direction of the operation determined on the basis of a detection output from the instruction position detection unit.
Yoshida (US 2015/0015507 A1) discloses an information processing apparatus configured to perform processing according to a type of an input operation, includes determining that the same type of operation as an operation input immediately before is likely to be repeated, based on input information of interest and information about the operation input immediately before, identifying by an identification unit an input operation based on the information of interest satisfies a predetermined condition set in advance, and setting a condition for the identification unit to identify the operation input based on the information of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENZHEN WU/               Examiner, Art Unit 2696 

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696